DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 that are detailed in pages 6-10 of Applicant’s Remarks submitted on 09/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, Applicant argues on page 10 of Applicant’s Remarks submitted on 09/17/2021 that there is no motivation to combine Ebraheem and Hainaut to teach the  XDM field corresponds to a path of single level XDMs in an XDM tree  hierarchy. In support of Applicant’s argument Applicant states that the office action has not provided a sufficient nexus for combining Ebraheem and Hainaut to teach the above limitation. Examiner respectfully disagrees.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Ebraheem with Hainaut would be to have a database schema designed to handle high speed transaction type data. See pg. 6 of the Final Rejection Office Action of 07/21/2021 for further recitation of the motivation. In this case the motivation to combine was found within the Hainaut reference and was used to combine See pg. 1299 of Hainaut, sec. Entity-Relationship to Hierarchical Mapping and figure 6 (detailing how an entity-relationship schema can be translated into an equivalent 2-hierarchy); See also Ebraheem pg.2, right-column (detailing that the problem with entity resolution (ER) is, given all distinct tuple pairs (t, t’) from T where t                        
                            ≠
                        
                    t’, to determine which pairs of tuples refer to the same real-world entities (a.k.a. a match). Accordingly, there was a teaching, suggestion, or motivation to combine the references of Ebraheem in view of Hainaut. 
Applicant also argues that in addition to no motivation to combine the two references, Hainaut does not teach: "wherein the XDM field corresponds to a path of single level XDM fields in an XDM tree hierarchy." Once again, Examiner respectfully disagrees. As pg. 6 of the Final Rejection Office Action of 07/21/2021 details Hainaut on page 1299 in figure 6 details a representative entity-relationship model being translated into a hierarchical schema. Of particular importance, is bullet point 6 of Hainaut found on page 1299 which states “The schema is then transformed into a 2-hierarchy by the technique illustrated in Fig. 3.” (Emphasis added). And as Hainaut details, the global schema of an IMS database can be modeled by a 2-hierarchy formed by two distinct forests (i.e. in an XDM tree hierarchy)…A root segment followed by all its direct and indirect child segment, in the depth first order traversal (i.e. wherein the XDM field corresponds to a path of single level XDM fields)…is a physical record of this database.” Hainaut pgs. 1296-1297. Accordingly, the § 103 rejection is not withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, Samuel Robert, et al. "XML schema mappings for heterogeneous database access." Information and Software Technology 44.4 (2002) (“Collins”) in view of Hainaut et al. Hierarchical Data Model. Encyclopedia of Database Systems. Springer, Boston, MA. (2009)(“Hainaut”) and in view of Ebraheem, et al. "Distributed representations of tuples for entity resolution." Proceedings of the VLDB Endowment 11.11 (2018)(“Ebraheem”).  
Regarding claim 1, Collins teaches a method comprising:
	identifying a first sequence of vectors representing an input field of a text data schema wherein the text data schema comprises a schema other than a hierarchical standard data model (XDM)(Collins, pg. 253, right-column, “This section deals with mapping schemas of databases stored in the network data model…The network data model uses two basic constructs: Record Types and Set Types. A record contains data items which may be of type…a vector (a list).” Collins teaches The network data model uses two basic constructs: Record Types and Set Types. A record contains data items which may be of type a vector (a list) (i.e.  identifying a first sequence of vectors representing an input field of a text data schema) This section deals with mapping schemas of databases stored in the network data model (i.e. wherein the text data schema comprises a schema other than a hierarchical standard data model (XDM)); identifying a second sequence of vectors representing an (XDM) field(Collins, pgs. 253-254, right-column, “Step 2a: The next step of the algorithm is to create a complex type for the individual records of the various record types. Therefore, for each record type RT with data items D1, …, Dn, create a complex type RT-RecType and include D1, …, Dn as elements. It Dx is a vector observe Step 2b… For the data item D, if D is a vector, add an anonymous complex type to the element D4. Insert element D-Item and set the minOccurs attribute to 0 and the maxOccurs attribute to unbounded.” Collins teaches Therefore, for each record type RT with data items D1, …, Dn, create a complex type RT-RecType and include D1, …, Dn as elements. It Dx is a vector add an anonymous complex type to the element D4. Insert element D-Item and set the minOccurs attribute to 0 and the maxOccurs attribute to unbounded (i.e. identifying a second sequence of vectors representing an (XDM) field)); converting the input field to an XDM schema by mapping the input field to the XDM field (Collins, pg. 255, right-column, sec. 3.2.1. Sample network Database, “The XML schema for a sample network data model is shown below.” Collins teaches The XML schema for a sample network data model is shown below in which a sample network data model of RT1 and RT2 and is data items are converted into an XML schema and fields (i.e. converting the input field to an XDM schema by mapping the input field to the XDM field)) based on the probability of the match (Collins, pg. 252, left-column, “Wrapper-mediator systems are sophisticated applications that abstract the data source from the users. In addition, they translate queries into the terms of the data sources and integrate the results…This research is similar to the work done with mediators and wrappers as well as global schemas. Our approach utilizes XML schemas the unifying data model.” Collins teaches Wrapper-mediator systems (i.e. based on the probability of the match)). 

However, Hainaut teaches wherein the XDM field corresponds to a path of single level XDMs in an XDM tree hierarchy(Hainaut, pg. 1296; see also fig. 6 at pg. 1299(detailing the partial transformation of an Entity-relationship schema into a forest of trees hierarchy schema),  Figure 1(a) details that the transformation T1 creates a hierarchical data model with a tree hierarchy with three functional relationships Ra, Rc, and Rb pointing to blocks A, C, and B that are on the same level in the tree hierarchy. Hainaut teaches that the functional relationships Ra, Rc, and Rb of Figure 1(a) (i.e. wherein level XDM field corresponds to a path) blocks A, C, and B on the same level in the tree hierarchy (i.e. of single level XDMs in an XDM tree hierarchy)). 
Accordingly, one of ordinary skill in the art would modify Collin’s method in view of Hainaut to teach: wherein the XDM field corresponds to a path of single level XDMs in an XDM tree hierarchy. The motivation to do so would be to have a database schema designed to handle high speed transactional type data (Hainaut, pg. 1295,  “IMS [/Hierarchical data models are]…now a complex and powerful data management and data communication environment mostly used by data intensive batch and On-Line Transaction Processing (OLTP) applications.”).
Collins does not teach: generating an input field vector based on the first sequence of vectors using a sequence model; generating a single level XDM field vector based on the second sequence of vectors using the sequence model; computing a similarity score based on the input field vector and the single level XDM field vector; computing a probability of a match by composing the similarity score with another similarity score corresponding to another single level XDM in the path. 
, Ebraheem teaches generating an input field vector based on the first sequence of vectors using a sequence model(Ebraheem, pg. 6 left column; see also fig. 3 at pg. 3(detailing the construction of a composed vector from a word embedding lookup layer and LSTM cells of a RNN); see also Algorithm 2 at pg. 3(detailing  the construction of a distributed vector representation                         
                            v
                            (
                            t
                            )
                        
                     of a given tuple),  As figure 5 details, the word vectors for tuple                         
                            t
                        
                     outputted by the pre-trained embedding lookup layer are passed to a Composition layer to generate an attribute level vector. Ebraheem teaches the word vectors for tuple                         
                            t
                        
                     outputted by the pre-trained embedding lookup layer are passed to a Composition layer to generate an attribute level vector (i.e. generating a single level XDM field vector based on the second sequence of vectors) LSTM cells of a RNN (i.e. using the sequence model))); generating a single level XDM field vector based on the second sequence of vectors using the sequence model(Ebraheem, pg. 6 left column; see also fig. 3 at pg. 3(detailing the construction of a composed vector from a word embedding lookup layer and LSTM cells of a RNN); see also Algorithm 2 at pg. 3(detailing  the construction of a distributed vector representation                         
                            v
                            (
                            t
                            )
                        
                     of a given tuple),  As figure 5 details, the word vectors for tuple                         
                            t
                            '
                        
                     outputted by the pre-trained embedding lookup layer are passed to a Composition layer to generate an attribute level vector. Ebraheem teaches the word vectors for tuple                         
                            t
                            '
                        
                     outputted by the pre-trained embedding lookup layer are passed to a Composition layer to generate an attribute level vector (i.e. generating a single level XDM field vector based on the second sequence of vectors) LSTM cells of a RNN (i.e. using the sequence model)); computing a similarity score based on the input field vector and the single level XDM field vector(Ebraheem, pg. 4 left column, sec. Computing Distributional Similarity, “Given the distributed representation of a pair of tuples                         
                            t
                        
                     and                         
                            t
                            '
                        
                    , the next step is to compute the similarity between their distributed representations v(                        
                            t
                        
                    ) and v(                        
                            t
                            '
                        
                    )…or Ebraheem teaches the similarity vector (i.e. computing a similarity score a similarity score), distributed representation v(                        
                            t
                        
                    ) (i.e. based on the input field vector) distributed representation v(                        
                            t
                            '
                        
                    ) (i.e. and the single level XDM field vector));computing a probability of a match by composing the similarity score  with another similarity score corresponding to another single level XDM in the path(Ebraheem, pg. 8 left column,  As Algorithm 5 details, in step 1 all tuples are initially indexed using Locality sensitive hashing (LSH).Then in step 2, the following for loop statement for each tuple t do is executed to run steps 3 and 4 of algorithm 5. Namely in step 3 of algorithm 5, get candidate tuples using Multiprobe-LSH is executed; and in step 4 of algorithm 5, sort tuples in candidates based on similarity with tuple t is executed. Ebraheem teaches step 4 of algorithm 5 (i.e. computing a probability of a match by composing the similarity score with another similarly score corresponding to another single level XDM in the path)). 
Accordingly, one of ordinary skill in the art would modify Collin’s method in view of Ebraheem to teach: generating an input field vector based on the first sequence of vectors using a sequence model; generating a single level XDM field vector based on the second sequence of vectors using the sequence model; computing a similarity score based on the input field vector and the single level XDM field vector; computing a probability of a match by composing the similarity score with another similarity score corresponding to another single level XDM in the path. The motivation to do so would be to include recent advances in deep learning such as word embeddings to capture similarities between databases regarding entity-resolution (Ebraheem, pg. 
Regarding claim 2, Collins in view of Hainaut and in view of Ebraheem teaches the method of claim 1, wherein the input field comprises text corresponding to a name of the input field and text corresponding to a description of the input field(Ebraheem, pg. 2, sec. 2.1 Entity Resolution, “Let T be a set of entities with n tuples and m attributes                         
                            {
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                            }
                        
                    . Note that these entities can come from one table or multiple tables (with aligned attributes).” Ebraheem teaches m attributes                        
                            {
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                            }
                        
                     (i.e. wherein the input field comprises text corresponding to a name of the input field and text corresponding to a description of the input field)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins with the above teachings of Ebraheem for the same rationale stated at Claim 1.
Regarding claim 3, Collins in view of Hainaut and in view of Ebraheem teaches the method of claim 1, wherein the input field consists of text corresponding to a description of the input field(Ebraheem, pg. 2, sec. 2.1 Entity Resolution, “Let T be a set of entities with n tuples and m attributes                         
                            {
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                            }
                        
                    . Note that these entities can come from one table or multiple  Ebraheem teaches m attributes                        
                            {
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                
                                
                                    m
                                
                            
                            }
                        
                     (i.e. wherein the input field consists of text corresponding to a description of the input field)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins with the above teachings of Ebraheem for the same rationale stated at Claim 1.
Regarding claim 4, Collins in view of Hainaut and in view of Ebraheem teaches the method of claim 1, wherein identifying the first sequence of vectors comprises processing the input field with a Global Vectors for Word Representation (GloVe) algorithm and wherein identifying the second sequence of vectors comprises processing the XDM field with the GloVe algorithm(Ebraheem, pg. 4 left column (see also fig. 5), “Algorithm 2 gives the overall compositional process. For each word token in an attribute, we first look up its Glove vector. Then we use a [‘]shared[’ LSTM-RNN to compose each attribute value in a tuple into a vector. This results in a vector v(t) of d dimensions.”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Collins with the above teachings of Ebraheem for the same rationale stated at Claim 1.
Regarding claim 5, Collins in view of Hainaut and in view of Ebraheem teaches the method of claim 1, wherein the sequence model is a long short-term memory (LSTM) model (Ebraheem, pg. 4 left column (see also fig. 5), “Algorithm 2 gives the overall compositional process. For each word token in an attribute, we first look up its Glove vector. Then we use a [‘]shared[’ LSTM-RNN to compose each attribute value in a tuple into a vector. This results in a vector v(t) of d dimensions.”).  

Referring to independent claims 8 and 14, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 9-12 and 15-18, they are also rejected on the same basis as dependent claims 2-5 since they are analogous claims.   
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, Samuel Robert, et al. "XML schema mappings for heterogeneous database access." Information and Software Technology 44.4 (2002) (“Collins”) in view of Hainaut et al. Hierarchical Data Model. Encyclopedia of Database Systems. Springer, Boston, MA. (2009)(“Hainaut”) and in view of Ebraheem, et al. "Distributed representations of tuples for entity resolution." Proceedings of the VLDB Endowment 11.11 (2018)(“Ebraheem”) and further in view of Kang, et al. "Interactive entity resolution in relational data: A visual analytic tool and its evaluation." IEEE transactions on visualization and computer graphics 14.5 (2008).
Regarding claim 7, Collins in view of Hainaut and in view of Ebraheem teaches the method of claim 1, but does not teach: further comprising
However, Kang teaches: further comprising providing, via a user interface, an option for a user to override the mapping of the input field(Kang, pgs. 1001-1002 right column; see also fig. 1 at pg. 1001(detailing the user interface with the merge duplicates tab and mark detect tab that a user can use to override the similarity criterion), “Users begin the entity resolution process by loading one or multiple data files depending on their task (deduplication or data Kang teaches Users can resolve the potential duplicate authors in three ways: 1) merge the potential duplicate authors, 2) mark them as distinct authors to exclude from further search results, and 3) leave them for later or other users’ decision (i.e. providing, via a user interface, an option for a user to override the mapping of the input field)). 
Accordingly, one of ordinary skill in the art would modify Collins method in view of Hainaut and in view of Ebraheem and further in view of Kang to teach: providing, via a user interface, an option for a user to override the mapping of the input field. The motivation to do so would be to allow users to visually inspect entity resolutions through the use of visual analysis (Kang, pg. 1001 left column, sec. 3 Interface Design Principles, “The challenge of entity resolution in large relational data requires an interface that provides tight integration of statistical data mining algorithms, meaningful presentation of carefully selected subnetworks, and ready access to rich details to confirm or refute user conjectures. Our interface design provides simple access to sophisticated entity resolution algorithms and enables users to flexibly apply sequences of actions to identify duplicates effectively. In addition, users are provided with a simple network visualization, which displays the relational context between potential duplicates and allows users to make quick resolution decisions based on the context.”).
Referring to dependent claim 20 it is also rejected on the same basis as dependent claim 7 since they are analogous claims.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8321478 B2(details a method of translating a relational database into an XML document by generating an Extended Entity Relationship model from relational schema associated with the relational database and applying a schema translation process to the Extended Entity Relationship model to map the relational schema into a Document Type Definition (DTD) of an XML schema)
US 20020010700 A1(details a system and method for transforming data stored in relational format into a hierarchical format such as a markup language, not limited to Extensible Markup Language (XML), Hyper Text Markup Language (HTML), and Standard Generalized Markup Language (SGML))

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129